Citation Nr: 0427646	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-14 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967, from January 1968 to April 1970, and from June 
1970 to May 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appellant testified at a hearing at the RO before a 
member of the Board in July 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service included duty in the Republic of 
Vietnam.  The appellant's primary contention is that the 
cancer that was the cause of the veteran's death was the 
result of exposure to Agent Orange that occurred during that 
time.  Review of the records shows that the veteran died due 
to the effects of cancer of the throat.  It is noted that VA 
regulations provide that presumptive service connection may 
be established for "[r]espiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea.)"  38 C.F.R. § 3.309(e) 
(2003).  A review of the record reveals that the veteran 
underwent treatment from February 1994 to March 2000 at the 
University of Florida and at the Mayo Clinic in Jacksonville, 
Florida.  Medical records suggest that the primary site of 
the veteran's cancer was the left tonsil, but when first 
observed it extended from the nasopharynx inferiorly "into 
the upper pyriform sinus and stops just above the false vocal 
cord."  (University of Florida, Head & Neck Tumor 
Conference, February 10, 1994.)  Under the circumstances,  
the Board finds that further medical clarification is 
warranted.  The Board points out if the medical evidence of 
record is insufficient, VA is free to supplement the record 
by seeking an advisory opinion to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

At the hearing before the undersigned Veterans Law Judge in 
July 2004, the appellant indicated she would obtain 
statements from Drs. Salassa and Medenhall.  These have not 
yet been received.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The appellant should be contacted and 
asked to provide the statements from Drs. 
Salassa and Mendenhall, or indicate that 
she has been unable to obtain them.  

2.  The claims folder should be forwarded 
to a VA medical facility for review by an 
appropriate physician to address the 
question of whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran's 
fatal cancer was a "respiratory cancer 
(cancer of the lung, bronchus, larynx, or 
trachea)."

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, the appellant should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC prior to returning the case 
to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (3).

